Citation Nr: 0119361	
Decision Date: 07/25/01    Archive Date: 07/31/01

DOCKET NO.  96-36 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an effective date prior to June 2, 1987, for 
the award of service connection for an acquired psychiatric 
disorder, to include paranoid schizophrenia and post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Thomas P. Clark, Jr., Attorney


ATTORNEY FOR THE BOARD

M. Siegel, Counsel



INTRODUCTION

The veteran served on active duty from September 1962 to 
April 1971.  He served on active duty for training from May 
20, 1978, to May 21, 1978; from June 8, 1980, to June 21, 
1980; from October 27, 1985, to November 8, 1985; and from 
January 5, 1986, to January 17, 1986.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in July 1995 by the New 
Orleans, Louisiana, Regional Office (RO) of the Department of 
Veterans Affairs (VA), in which the RO determined that a 
prior grant of service connection for PTSD, assigned as of 
June 2, 1987, was now characterized as indicated above.  The 
veteran thereafter indicated disagreement with the effective 
date of June 2, 1987; this appeal ensued.

In October 1997, the Board remanded this case in order to 
obtain additional evidence.  The development requested has 
been accomplished, and the case is again before the Board for 
appellate consideration.


FINDINGS OF FACT

1.  All evidence requisite for an equitable disposition of 
the veteran's claim has been developed and obtained, and all 
due process concerns as to the development of his claim have 
been addressed.

2.  The veteran had no active service subsequent to January 
17, 1986.

3.  An acquired psychiatric disorder is first shown in 1984.

4.  The veteran's claim for service connection for a mental 
disorder was received by VA on June 2, 1987.



CONCLUSION OF LAW

The criteria for assignment of an effective date earlier than 
June 2, 1987, for the award of service connection for an 
acquired psychiatric disorder, to include paranoid 
schizophrenia and PTSD, are not met.  38 U.S.C.A. § 5110 
(West 1991); 38 C.F.R. § 3.400(b)(2) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends, essentially, that the effective date 
for the award by VA of service connection for an acquired 
psychiatric disorder, to include paranoid schizophrenia and 
PTSD, should be earlier than June 2, 1987, which is the date 
that has been assigned.  After a review of the record, 
however, the Board finds that his contentions are not 
supported by the evidence, and that his claim fails.

The basic facts are as follows.  The veteran separated from 
active duty in April 1971.  However, he had subsequent 
periods of active duty for training, the last one of which 
concluded on January 17, 1986.  These periods of active duty 
for training 
constitute active service, inasmuch as active service 
includes any period of active duty for training during which 
a veteran was disabled from a disease or injury incurred in 
or aggravated in the line of duty.  38 U.S.C.A. § 1(24) (West 
1991).  Accordingly, the veteran is deemed to have separated 
from service on January 17, 1986.  He first sought service 
connection for a mental disorder by means of a VA Form 21-
526, Veteran's Application for Compensation or Pension, that 
was received by VA on June 2, 1987, as indicated by the date 
stamp on that document.  Private medical records, referencing 
the presence of mental problems beginning in 1984, and 
possibly earlier, were thereafter received.

Under the pertinent statutory and regulatory provisions, the 
effective date for the award of direct or presumptive service 
connection is the date that entitlement arose, if the claim 
is received within one year following the claimant's 
separation from active duty; otherwise, the effective date is 
the date of receipt of the claim or the date that entitlement 
arose, whichever date is later.  38 U.S.C.A. § 5110(a), 
(b)(1) (West 1991); 38 C.F.R. § 3.400(b)(2) (2000).  

In the instant case, the record does not reflect that the 
veteran filed a claim for service connection for a mental 
disorder within one year after his separation from service; 
that is, by January 17, 1987.  He has alleged that he sought 
counsel prior to June 1987 with regard to the possibility of 
filing a claim.  However, the record contains no evidence 
that the veteran filed a formal or informal claim for 
benefits prior to June 2, 1987.  See 38 C.F.R. § 3.155(a).  
Nor has he furnished evidence that any such claim was in fact 
submitted to VA.  See Rodriguez v. West, 189 F.3d 1351 (Fed. 
Cir. 1999) (informal claim must be in writing); see also 
Westberry v. West, 12 Vet. App. 510 (1999) (telephone call to 
VA not an informal claim).

The veteran has also pointed out that he was found medically 
unfit for duty, and removed from reserve status, in September 
1986.  He has argued that a person on reserve status, "in 
being found medically unfit for duty, is prevented from going 
on active duty....[T]he fact that it prevented him from going 
on active duty is the same legally as having been removed 
from active duty."  (Emphasis in original.)  He has, however, 
provided no statutory basis for this assertion, nor is there, 
in fact, any such basis extant.  The date of his removal from 
reserve status does not constitute the date of his late day 
of active service.  That date, as noted above, is January 17, 
1986.

The veteran has also made reference to the fact that his 
service medical records demonstrate that he began 
experiencing mental problems as early as 1971, while on 
active duty.  This assertion is irrelevant, in that no claim 
was filed within one year after his separation from service; 
it must be reiterated that, in circumstances in which 
entitlement is shown in service but no claim is filed within 
one year after service separation, the effective date is the 
date of receipt of claim.

In brief, the first claim that the veteran filed in which he 
sought service connection for a mental disorder was received 
by VA on June 2, 1987; since entitlement is shown to have 
arisen in 1984 (and possibly even earlier), the Board finds 
that June 2, 1987 (the later date) is the appropriate 
effective date for the award of service connection for a 
mental disorder that is currently characterized as an 
acquired psychiatric disorder, to include paranoid 
schizophrenia and PTSD.  The preponderance of the evidence is 
against the veteran's claim, which accordingly fails.

There is no issue as to substantial completeness of the 
application with regard to the veteran's claim.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096 (2000) (to be codified at 38 U.S.C. § 5102).  
VA has secured all records that the veteran has indicated are 
pertinent to his claim, and VA has satisfied its duty with 
respect to such records and with receipt of sufficient 
information to proceed.  In addition, the veteran has not 
indicated that any other records that would be pertinent to 
these claims are available but have not been procured.  VA's 
duty to assist the claimant in this regard, accordingly, has 
been satisfied.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. § 5103A(b) and (c)). 


ORDER

Entitlement to an effective date earlier than June 2, 1987, 
for the award of service connection for an acquired 
psychiatric disorder, to include paranoid schizophrenia and 
PTSD, is denied.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals


 

